DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities: the phrase “contrast ration” recited in claim 1 should be “contrast ratio”.  Claims 2-9 inherit the objection from their base claim.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-31 of prior U.S. Patent No. 10,642,057
Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,642,057. This is a statutory double patenting rejection.  Although some of the wording are not identical, the essential elements and features are the same.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
The US patent issued to Gollier et al (PN. 10,921,607) discloses an optical stacks that is comprised of a first diffraction layer (30A, Figures 4C and 4D) and a second diffraction layer (30B) wherein the first diffraction layer and the second diffraction layer are cross each other at ross each other at an angle of 90+/-100.   This reference however does not teach about attaching the film to a liquid crystal display with claimed gamma value.  

The US patent issued to Lee et al (PN. 6,404,554) discloses an optical phase grating that is comprised of a first diffraction layer (Figure 14B) and a second diffraction layer wherein the first diffraction layer and the second diffraction layer are cross each other at angle of 90+/-100.   This reference however does not teach about attaching the grating to a liquid crystal display with claimed gamma value.  

The US patent issued to Shinohara et al (PN. 5,737,042) discloses a filter that is comprised of a first diffraction layer (Figures 52 and 53) and a second diffraction layer wherein the first diffraction layer and the second diffraction layer are cross each other at an angle of 90+/-0.   This reference teaches that the filter is attached to a display panel however it does not teach the display panel is a liquid crystal display with claimed gamma value.  

The US patent issued to Yamada et al (PN. 5,434,709) discloses a wavelength-selective phase grating that is comprised of a first diffraction layer (Figure 4) and a second diffraction layer wherein the first diffraction layer and the second diffraction layer are cross each other at an angle of 90+/-100.   This reference teaches that the filter is attached to a display panel however it does not teach about the display panel is a liquid crystal display with claimed gamma value.  

The US patent issued to Shinohara et al (PN. 5,755,501) discloses an optical low-pass filter that is comprised of a first diffraction layer (Figures 50 and 51) and a second diffraction layer wherein the first diffraction layer and the second diffraction layer are cross each other at an angle of 90+/-100.   This reference teaches that the filter is attached to a display panel however it does not teach about attaching the film to a liquid crystal display with claimed gamma value.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872